Reinstated; Order filed March 19, 2015.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00811-CV
                                     ____________

   IN THE MATTER OF THE MARRIAGE OF APRIL A. DISHAW AND
        DONALD J. DISHAW, JR. AND IN THE INTEREST OF D.J.D.,
                H.A.D., A.B.D., AND D.L.D., CHILDREN

                     On Appeal from the 387th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 12-DCV-199176

                                       ORDER

      On February 6, 2014, the parties filed a joint motion asking that we abate the
appeal for the trial court to make and file findings of fact and conclusions of law.
In addition, the parties requested that we direct the trial court to conduct a hearing
on appellant’s formal bill of exceptions, which was not held earlier in part because
this court ordered the parties to mediate the case. On March 17, 2015, the parties
notified this court that the case has been settled.

      Accordingly, we ORDER the appeal REINSTATED for consideration of
the parties’ joint motion to set aside the judgment and remand the case for entry of
a new judgment in accordance with the parties’ settlement agreement. We
withdraw the requests for the trial court to file findings of fact and conclusions of
law and conduct a hearing on appellant’s formal bill of exceptions. No
supplemental clerk’s record is required.



                                  PER CURIAM